

Exhibit 10.3








[celaneselogo.jpg]
















CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN






FORM OF
TIME-VESTING RESTRICTED STOCK AWARD AGREEMENT
FOR CHIEF EXECUTIVE OFFICER
DATED <<GRANT DATE>>




<<NAME>>




Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded shares of Time-Vesting Restricted Stock,
subject to the restrictions described in this Agreement:




Restricted Stock Award


<<# Shares>> Common Shares






This grant is made pursuant to the Time-Vesting Restricted Stock Award Agreement
dated as of <<Grant Date>>, between Celanese and you, which Agreement is
attached hereto and made a part hereof.















1

--------------------------------------------------------------------------------





CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN


TIME-VESTING RESTRICTED STOCK AWARD AGREEMENT
This Time-Vesting Restricted Stock Award Agreement (the “Agreement”) is made and
entered into as of <<Grant Date>> (the “Grant Date”), by and between Celanese
Corporation, a Delaware corporation (the “Company”), and <<NAME>> (the
“Participant”). Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to such terms in the Celanese Corporation 2009 Global
Incentive Plan (as amended from time to time, the “2009 Plan”).
1.Time-Vesting Restricted Stock Award: In order to encourage Participant's
contribution to the successful performance of the Company, the Company hereby
grants to Participant as of the Grant Date, pursuant to the terms of the 2009
Plan and this Agreement, an award (the “Award”) of <<# Shares>> Common Shares
subject to the time-vesting, hold and other requirements set forth herein (the
“Restricted Shares”). Until they become vested, certificates evidencing the
Restricted Shares shall be held by the Company. While the Restricted Shares are
held by the Company, and until satisfaction of the hold requirement specified in
Section 3, the Participant shall not have the right to sell or otherwise dispose
of such Restricted Shares or any interest therein. Restricted Shares that become
vested as provided herein shall be released by the Company to the Participant as
soon as practicable after vesting (no later than 2-1/2 months after vesting).
The Participant hereby acknowledges and accepts such Award upon the terms and
subject to the conditions, restrictions and limitations contained in this
Agreement and the 2009 Plan.
2.Time-Based Vesting: Subject to Section 4 and Section 6 of this Agreement, <<#
Shares>> Restricted Shares shall vest on <<Vesting Date>>; <<# Shares>>
Restricted Shares shall vest on <<Vesting Date>>; and <<# Shares>> Restricted
Shares shall vest on <<Vesting Date>>. Each such date shall be referred to as a
“Vesting Date”. Each period between the Grant Date and a Vesting Date shall be
referred to as a “Vesting Period”.
3.Retention Requirement: The Participant shall be required to retain any vested
Restricted Shares released by the Company after vesting, after provision for
applicable taxes, until such time as the Participant has fully satisfied any
stock ownership requirements under the stock ownership guidelines of the Company
applicable to the Participant.
4.Effects of Certain Events Prior to Vesting:
(a)Upon the termination of the Participant's employment by the Company without
Cause or by the Participant for Retirement or due to the Participant's death or
Disability, a prorated portion of the Restricted Shares that remain unvested
will vest on the original vesting date(s) following such termination of
employment in an amount equal to (i) the unvested Restricted Shares in each
Vesting Period multiplied by (ii) a fraction, the numerator of which is the
number of complete and partial calendar months from the Grant Date to the date
of termination without Cause or Retirement or due to the Participant's death or
Disability, and the denominator of which is the number of complete and partial
calendar months in each applicable Vesting Period, such product to be rounded up
to the nearest whole number. The remaining portion of the Award shall be
immediately forfeited and cancelled without consideration as of the date of the
Participant's termination of employment.
(b)Upon the termination of the Participant's employment for any other reason,
the

2

--------------------------------------------------------------------------------



unvested portion of the Award shall be immediately forfeited and cancelled
without consideration as of the date of the Participant's termination of
employment.
(c)The Participant acknowledges and agrees that upon termination of employment
with the Company resulting in the forfeiture and cancellation of any unvested
Restricted Shares in accordance with this Section 4 or as otherwise provided by
this Agreement or the 2009 Plan, (i) the Participant's right to vote and to
receive cash dividends on, and all other rights, title or interest in, to or
with respect to, unvested Restricted Shares shall automatically, without further
act, terminate and (ii) the unvested Restricted Shares shall be returned to the
Company. The Participant hereby irrevocably appoints (which appointment is
coupled with an interest) the Company as the Participant's agent and
attorney-in-fact to take any necessary or appropriate action to cause the
Restricted Shares to be returned to the Company, including without limitation
executing and delivering stock powers and instruments of transfer, making
endorsements and/or making, initiating or issuing instructions or entitlement
orders, all in the Participant's name and on the Participant's behalf. The
Participant hereby ratifies and approves all acts done by the Company as such
attorney-in-fact. Without limiting the foregoing, the Participant expressly
acknowledges and agrees that any transfer agent for the Common Shares is fully
authorized and protected in relying on, and shall incur no liability in acting
on, any documents, instruments, endorsements, instructions, orders or
communications from the Company in connection with the Restricted Shares or the
transfer thereof, and that any such transfer agent is a third party beneficiary
of this Agreement.
5.Rights as a Stockholder: The Participant shall have the right to vote
Restricted Shares while they are held by the Company prior to vesting. Any cash
dividends with respect to the Restricted Shares will be accumulated and paid in
cash if and when the Restricted Shares are vested. No interest is credited on
the accrued dividends prior to payment.
6.Change in Control; Dissolution:
(a)Notwithstanding any other provision of this Agreement to the contrary, upon
the occurrence of a Change in Control,
(1) If (A) a Participant's rights to the unvested portion of the Award are not
adversely affected in connection with the Change in Control, or, if adversely
affected, a substitute award with an equivalent (or greater) economic value and
no less favorable vesting conditions is granted to the Participant upon the
occurrence of a Change in Control, and (B) the Participant's employment is
terminated by the Company (or its successor) without Cause within two years
following the Change in Control, then the unvested portion of the Award (or, as
applicable, the substitute award) shall immediately vest.
(2) If a Participant's right to the unvested portion of the Award is adversely
affected in connection with the Change in Control and a substitute award is not
made pursuant to Section 6(a) above, then upon the occurrence of a Change in
Control, the unvested portion of the Award shall immediately vest.
(b)Notwithstanding any other provision of this Agreement to the contrary, in the
event of a corporate dissolution of the Company, this Agreement shall terminate
and any unvested Restricted Shares shall immediately vest.
7.Income and Other Taxes: The Company shall not release any Restricted Shares
upon vesting unless and until the Participant has made arrangements satisfactory
to the Committee to satisfy

3

--------------------------------------------------------------------------------



applicable withholding tax obligations for US federal, state, and local income
taxes (or the foreign counterpart thereof) and applicable employment taxes.
Unless otherwise permitted by the Committee, withholding shall be effected at
the minimum statutory rates by withholding Restricted Shares in connection with
their vesting. The Participant acknowledges that the Company shall have the
right to deduct any taxes required to be withheld by law in connection with the
vesting of Restricted Shares from any amounts payable by it to the Participant
(including, without limitation, future cash wages). The Participant acknowledges
and agrees that amounts withheld by the Company for taxes may be less than
amounts actually owed for taxes by the Participant in respect of the Award.
8.Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the Award, including without limitation
(a) restrictions under an insider trading policy, and (b) restrictions as to the
use of a specified brokerage firm for such resales or other transfers. Upon the
release of any Common Shares pursuant to the vesting of the Restricted Shares,
the Participant will make or enter into such written representations, warranties
and agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement and the 2009 Plan. All
accounts in which such Common Shares are held or any certificates for Common
Shares shall be subject to such stop transfer orders and other restrictions as
the Company may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange or
quotation system upon which the Common Shares are then listed or quoted, and any
applicable federal or state securities law, and the Company may cause a legend
or legends to be put on any such certificates (or other appropriate restrictions
and/or notations to be associated with any accounts in which such Common Shares
are held) to make appropriate reference to such restrictions.
9.Non-Transferability of Award: Prior to vesting and subject to the further
retention requirements set forth in Section 3 above, the Restricted Shares may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that the Participant may designate a beneficiary, on a form
provided by the Company, to receive any portion of the Award payable hereunder
following the Participant's death.
10.Other Agreements: Subject to Sections 10(a) and 10(b) of this Agreement, this
Agreement and the 2009 Plan constitute the entire understanding between the
Participant and the Company regarding the Award, and any prior agreements,
commitments or negotiations concerning the Award are superseded.
(a)The Participant acknowledges that as a condition to the receipt of the Award,
the Participant:
(1)    shall have delivered to the Company an executed copy of this Agreement;
(2)    shall be subject to the Company's stock ownership guidelines;
(3)    shall be subject to policies and agreements adopted by the Company from
time to time, and applicable laws and regulations, requiring the repayment by
the Participant of incentive compensation under certain circumstances, without
any further act or deed or consent of the Participant; and
(4)    shall have delivered to the Company an executed copy of the Long-Term

4

--------------------------------------------------------------------------------



Incentive Claw-Back Agreement (if a current version of such Long-Term Incentive
Claw-Back Agreement is not already on file, as determined by the Committee in
its sole discretion). For purposes hereof, “Long-Term Incentive Claw-Back
Agreement” means an agreement between the Company and the Participant associated
with the grant of long-term incentives of the Company, which contains terms,
conditions, restrictions and provisions regarding one or more of (i)
noncompetition by the Participant with the Company, and its customers and
clients; (ii) nonsolicitation and non-hiring by the Participant of the Company's
employees, former employees or consultants; (iii) maintenance of confidentiality
of the Company's and/or clients' information, including intellectual property;
(iv) nondisparagement of the Company; and (v) such other matters deemed
necessary, desirable or appropriate by the Company for such an agreement in view
of the rights and benefits conveyed in connection with an award.
(b)If the Participant is a non-resident of the U.S., there may be an addendum
containing special terms and conditions applicable to awards in the
Participant's country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
11.Not a Contract for Employment; No Acquired Rights; Agreement Changes: Nothing
in the 2009 Plan, this Agreement or any other instrument executed in connection
with the Award shall confer upon the Participant any right to continue in the
Company's employ or service nor limit in any way the Company's right to
terminate the Participant's employment at any time for any reason. The grant of
Restricted Shares hereunder, and any future grant of awards to the Participant
under the 2009 Plan, is entirely voluntary and at the complete and sole
discretion of the Company. Neither the grant of these Restricted Shares nor any
future grant of awards by the Company shall be deemed to create any obligation
to grant any further awards, whether or not such a reservation is expressly
stated at the time of such grants. The Company has the right, at any time and
for any reason, to amend, suspend or terminate the 2009 Plan; provided, however,
that no such amendment, suspension, or termination shall adversely affect the
Participant's rights hereunder.
12.Severability: In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
13.Further Assurances: Each party shall cooperate and take such action as may be
reasonably requested by either party hereto in order to carry out the provisions
and purposes of this Agreement.
14.Binding Effect: The Award and this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
15.Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company's or
a plan administrator's web site, or other means of electronic delivery.
16.Personal Data: By accepting the Award under this Agreement, the Participant
hereby consents to the Company's use, dissemination and disclosure of any
information pertaining to the Participant that the Company determines to be
necessary or desirable for the implementation,

5

--------------------------------------------------------------------------------



administration and management of the 2009 Plan.
17.Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.
18.Restricted Shares Subject to Plan: By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan's prospectus. The Restricted Shares are
subject to the 2009 Plan, which is hereby incorporated by reference. In the
event of any conflict between any term or provision of this Agreement and a term
or provision of the 2009 Plan, the applicable terms and provisions of the 2009
Plan shall govern and prevail.
19.Validity of Agreement: This Agreement shall be valid, binding and effective
upon the Company on the Grant Date. However, the Restricted Shares granted
pursuant to this Agreement shall be forfeited by the Participant and this
Agreement shall have no force and effect if it is not duly executed by the
Participant and delivered to the Company on or before <<Validity Date>>.
20.Headings: The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.
21.Compliance with Section 409A of the Internal Revenue Code: Notwithstanding
any provision in this Agreement to the contrary, this Agreement will be
interpreted and applied so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder. The Company
reserves the right to change the terms of this Agreement and the 2009 Plan
without the Participant's consent to the extent necessary or desirable to comply
with the requirements of Internal Revenue Code Section 409A, the Treasury
regulations and other guidance thereunder.
22.Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
(a)“Cause” means (i) the Participant's willful failure to perform the
Participant's duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to Participant of such failure, (ii) conviction
of, or a plea of nolo contendere to, (x) a felony under the laws of the United
States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (y) a crime involving moral turpitude, (iii) the
Participant's willful malfeasance or willful misconduct which is demonstrably
injurious to the Company or its affiliates, (iv) any act of fraud by the
Participant, (v) any material violation of the Company's business conduct
policy, (vi) any material violation of the Company's policies concerning
harassment or discrimination, (vii) the Participant's conduct that causes
material harm to the business reputation of the Company or its affiliates, or
(viii) the Participant's breach of any confidentiality, intellectual property,
non-competition or non-solicitation provisions applicable to the Participant
under the Long-Term Incentive Claw-Back Agreement or any other agreement between
the Participant and the Company.
(b)“Change in Control” of the Company shall mean, in accordance with Treasury
Regulation Section 1.409A-3(i)(5), any of the following:
(i)    any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or

6

--------------------------------------------------------------------------------



group, constitutes more than 50% of the total voting power of the stock of the
Company; or
(ii)    a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
(iii)    any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to 50% or more of all of the assets of the Company
immediately prior to such acquisition or acquisitions. 
(c)“Disability” has the same meaning as “Disability” in the Celanese Corporation
2008 Deferred Compensation Plan or such other meaning as determined by the
Committee in its sole discretion, provided that in all events a “Disability”
under this Agreement shall constitute a “disability” within the meaning of
Treasury Regulation Section 1.409A-3(i)(4).
(d)“Retirement” of the Participant shall mean a separation from service on or
after the date when the Participant is both 65 years of age and has five years
of service with the Company (excluding periods of service as a non-employee
director), other than a separation from service for Cause.






 


7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.

 
CELANESE CORPORATION
 
 
 
By: __________________________________________
 
<<Name, Title>>

This Agreement has been accepted and agreed to by the undersigned Participant.
 
PARTICIPANT
 
 
 
By: __________________________________________
 
 
 
Name:  <<Name>>
 
Employee ID: <<Personnel Number>>
 
 
 
Date: ________________________________________





















 

8